DETAILED ACTION
Response to Arguments
The objection to claims 1 and 9 is withdrawn based on the claim amendments filed on 10/11/2022.
The 35 U.S.C. §112 rejection for claims 2 and 10 regarding the previous, original claim limitation of “a processing entity associated with the store” is withdrawn based on the claim amendment filed on 10/11/2022.
The 35 U.S.C. §112 rejection for claims 6 and 14 is withdrawn based on Remarks filed on 10/11/2022.
The 35 U.S.C. §112 rejection for claims 2-8, 11 and 14-19, with regard to the limitation "the deep learning model" is maintained because the rejection was not addressed in the Remarks or the amendment filed on 10/11/2022.
Applicant’s arguments filed on 10/11/2022, with regard to a 35 U.S.C. §102(a)(2) rejection is moot as Examiner did not make a 35 U.S.C. §102(a)(2) rejection.
Applicant’s arguments filed on 10/11/2022, with respect to the 35 U.S.C. §103 rejections have been fully considered and are persuasive.  The 35 U.S.C. §103 rejections of claims 1-5, 7-13, 15, 16 and 20 have been withdrawn. 
Claim Objections
Claims 10-20 are objected to because of the following informalities: In the preamble, “The system for of” should be ‘The system of’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8, 11 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7, 14, 15, 18 and 19, recites the limitation "the deep learning model".  There is insufficient antecedent basis for this limitation in the claim.  To expedite prosecution, Examiner assumes Applicant intends to reference “the trained deep learning model” of claims 1 and 9.
Claims 8, 11, 16 and 17 are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1, 9, 10, 12, 13 and 20 are allowed.
Claims 2-8, 11 and 14-19 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1 and 9, particular the notable limitations of receiving sampled video and captured audio data related to manipulation of an item by a shopper as feature inputs to a trained learning deep learning model for generating one or more labels related to a state of a scenario, the scenario including the shopper action of taking an item, and the labels are processed to infer the shopper action of taking the item and the processing entity sets the state of the item to change from one as item handled by the shopper to item queued for purchase.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125